                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF TENNESSEE
                            NASHVILLE DIVISION
______________________________________________________________________________

HELPING HANDS HOME
IMPROVEMENT, LLC, individually
and on behalf all others similarly situated,

                                                     Civil Action No. ________________
               Plaintiff,
                                                     JURY DEMANDED
v.

SELECTIVE INSURANCE COMPANY
OF SOUTH CAROLINA

            Defendant.
______________________________________________________________________________

                         CLASS ACTION COMPLAINT
______________________________________________________________________________

       COMES NOW Plaintiff, Helping Hands Home Improvement, LLC (hereinafter “Helping

Hands” or “Plaintiff”), individually and on behalf of all others similarly situated, and states and

alleges the following for its Complaint against Selective Insurance Company of South Carolina

(hereinafter “Selective”):

                  PARTIES, RESIDENCY, JURISDICTION AND VENUE

      1.       Plaintiff Helping Hands is a limited liability company formed under the laws of the

State of Tennessee, with its principal place of business located in Smyrna, Tennessee.

      2.       Helping Hands was assigned the rights and benefits associated with the insurance

claim that is the subject of this action by Victor Reed (hereinafter “Reed”). At all times relevant

hereto, Reed owned a dwelling located at 413 Wabash Court, Smyrna, Tennessee 37167, located

in Rutherford County, Tennessee (the “Reed Premises”).




     Case 3:20-cv-00092 Document 1 Filed 01/31/20 Page 1 of 19 PageID #: 1
      3.       Defendant Selective is organized under the laws of the State of New Jersey with its

principal place of business in Branchville, New Jersey. Selective is authorized to sell property

insurance policies in the State of Tennessee, and is engaged in the insurance business in the State

of Tennessee, including issuing insurance policies covering property in Rutherford County.

      4.       The events giving rise to Plaintiff’s individual claims that are the subject of this

action occurred in the Nashville Division of the Middle District of Tennessee.

      5.       On information and belief, this Court has subject matter jurisdiction under the Class

Action Fairness Act, 28 U.S.C. § 1332(d) (“CAFA”).

      6.       This Court has personal jurisdiction over Selective because it has availed itself of

the privilege of conducting business and issuing insurance contracts covering structures in the

State of Tennessee.

                                             FACTS

   A. The Property Insurance Policy and Casualty Loss

      7.       At all times relevant hereto, Reed was the insured pursuant to an insurance contract

whereby Selective agreed to insure, inter alia, Reed’s property located on the Reed Premises

against property damage, bearing Policy No. H2311048 (the “Policy”).

      8.       The Policy provided insurance coverage for direct physical loss to the buildings

and other structures located on the insured premises, except as specifically excluded or limited by

the Policy.

      9.       This lawsuit only concerns property insurance coverage for buildings, and not

personal contents, such as clothes and furniture.

      10.      Pursuant to the Policy, Reed paid Selective premiums in exchange for insurance

coverage. The required premiums were paid at all times relevant to this Complaint.



                                                    2
     Case 3:20-cv-00092 Document 1 Filed 01/31/20 Page 2 of 19 PageID #: 2
      11.        On or about June 26, 2019, Reed’s dwelling located on the Reed Premises suffered

direct physical loss caused by wind (the “Loss”).

      12.        The Policy was in effect at the time of the Loss, and the Loss is compensable under

the terms of the Policy. As it relates to the Loss, there is no applicable exclusion.

      13.        Reed promptly notified Selective of the Loss and made a claim against the Policy.

      14.        After its inspection, Selective determined that the Loss was covered by the terms

of the Policy.

      15.        Selective calculated its actual cash value (“ACV”) payment obligation to Reed by

first estimating the cost to repair or replace the damage with new materials (replacement cost value,

or “RCV”), then subtracted depreciation.

      16.        The Policy, and the other property forms at issue in this pleading, do not permit the

withholding or deduction of labor as depreciation as described below.

      17.        On or about September 12, 2019, Reed assigned his insurance claim to Plaintiff,

via a document titled Assignment of Insurance Claim (the “Assignment”). The Assignment

assigned and transferred “all of Customer’s rights and interest in the Claim(s)” against Defendant

asserted herein.

   B. Selective’s Calculation of Reed’s ACV Payments

      18.        In adjusting Reed’s claim, Selective affirmatively and unilaterally chose to use a

“replacement cost less depreciation” methodology to calculate the loss and make its ACV

payment.

      19.        Selective used commercially-available computer software to make its RCV,

depreciation, and ACV calculations. Selective uses this software to calculate RCV, depreciation,

and ACV.



                                                   3
     Case 3:20-cv-00092 Document 1 Filed 01/31/20 Page 3 of 19 PageID #: 3
      20.      On or about August 14, 2019, Selective calculated the RCV of Reed’s damaged

property at $7,048.03.

      21.      Selective then used the same software to calculate the depreciation for Reed’s

damaged property at $2,304.53.

      22.      A copy of Selective’s estimate is attached hereto as Exhibit “1”.

      23.      Reed was underpaid on his ACV claim as more fully described below.

   C. Selective’s Practice Of Withholding Labor As Depreciation

      24.      When it calculated Reed’s ACV benefits owed under the Policy, Selective withheld

costs for both materials and the labor required to repair or replace the property as depreciation,

even though labor does not depreciate in value over time.          Selective withheld labor costs

throughout its ACV calculations as depreciation.         Selective also withheld labor costs as

depreciation for other work necessary to repair and replace Reed’s property.

      25.      Like all property insurance claims estimating software, the specific commercial

claims estimating software used by Selective allows for the depreciation of materials only or the

depreciation of both material and labor in its depreciation setting preferences.

      26.      In this pleading, whenever reference is made to withholding “labor” as

depreciation, “labor” means intangible non-materials, specifically including both the labor costs

and the laborers’ equipment costs and laborers’ overhead and profit necessary to restore property

to its condition immediately prior to the loss, as well as removal costs to remove damaged property,

under commercial claims estimating software.

      27.      Selective’s withholding of labor costs as depreciation associated with the repair or

replacement of Reed’s property resulted in Reed receiving payment for his Loss in an amount less




                                                 4
     Case 3:20-cv-00092 Document 1 Filed 01/31/20 Page 4 of 19 PageID #: 4
than he was entitled to receive under the Policy. Selective breached its obligations under the Policy

by improperly withholding the cost of labor as depreciation.

      28.      Plaintiff cannot determine the precise amount of labor that has been withheld based

only upon the written estimate provided. To determine the precise amount of labor withheld, it is

necessary to have access to the commercial property insurance program at issue, as well as the

electronic file associated with his estimate.

      29.      While an insurer may lawfully depreciate material costs when calculating the

amount of an ACV payment owed to an insured, it may not lawfully withhold repair labor as

depreciation under Selective’s policy forms at issue in Tennessee. Selective’s failure to pay the

full cost of the labor necessary to return Reed back to his pre-loss condition left Reed under-

indemnified and underpaid for the Loss.

      30.      Selective materially breached its duty to indemnify Reed by withholding labor costs

associated with repairing or replacing Reed’s property in its ACV payment as depreciation, thereby

paying Reed less than he was entitled to receive under the terms of the Policy.

   D. The Length of the Putative Class Period

       31.     The maximum length of the putative class period is dependent upon inter alia the

accrual of the causes of action for breach of contract, including but not limited to inherent

discoverability of the breach.

       32.     In addition, any affirmative defenses that may be plead seeking to limit the length

of the putative class period are subject to judicial doctrines concerning the accrual of the putative

class members’ claim and the concealment of the same by Defendant.

       33.     Selective concealed its practice of withholding labor as depreciation from both state

regulators and putative class members.



                                                 5
     Case 3:20-cv-00092 Document 1 Filed 01/31/20 Page 5 of 19 PageID #: 5
       34.     Specifically, as it relates to Tennessee regulators, in 2008, the National Association

of Insurance Commissioners (“NAIC survey”) published a copyrighted survey of state insurance

departments and their respective positions on the depreciation of labor.            The Tennessee

Department of Insurance (“TDOI”) formally responded to the survey.

       35.     As a prominent national property insurer that does a significant amount of business

in Tennessee, Selective knew or should have known of the existence of the NAIC survey and the

TDOI’s responses to the same.

       36.     First, the NAIC survey asked Tennessee regulators “Does your state allow the

depreciation of labor under an actual cash value (ACV) loss settlement provision for property?”

The TDOI stated in response: “It is generally the belief that labor is not depreciable, but the

Department has no written position on the matter. We believe there is some case law supporting

this aspect. To our knowledge, this is not a problem here.”

       37.     Second, the survey also asked Tennessee regulators “Is depreciation for labor

allowed on an ACV roof if it is totally replaced?” The TDOI stated in response: “We do not

believe insurers are depreciating labor unless their provision calls for it. At least one insurer has

a policy provision addressing this issue.”

       38.     By at least 2008 then, Selective was aware of or should have been aware that the

TDOI took a position against the depreciation of labor based upon the NAIC 2008 survey, and that

the TDOI believed that insurers were not engaging in the practice within the State of Tennessee

unless their policy language called for labor depreciation.

       39.     At all times relevant hereto, Selective’s insurance policies neither addressed nor

called for removal or repair labor to be withheld as depreciation. Similarly, Selective’s marketing

materials did not address this practice, and consumers were not told of this practice when



                                                 6
     Case 3:20-cv-00092 Document 1 Filed 01/31/20 Page 6 of 19 PageID #: 6
purchasing Selective’s property insurance products. Selective never notified the TDOI that its

understandings as set forth in the NAIC survey were incorrect, and that Selective was in fact

withholding labor within the State of Tennessee and elsewhere under property policies that did not

call for that practice.

       40.      To further conceal its practice of withholding labor as depreciation, and to avoid

any disputes with regulators and policyholders who made claims, Selective unfairly used its claim

estimating software to conceal its practice from policyholders.

       41.      Like most property insurers, Selective used a product called Xactimate to determine

the amount of depreciation to apply to a claim. Xactimate is used by both insurers and contractors

to calculate the cost of rebuilding or repairing damaged property. Xactimate uses “line item”

pricing to determine repair costs.

       42.      For all line items, Xactimate allows an insurer to depreciate labor by toggling on or

off depreciation settings called “depreciate removal” and “depreciation non-material.” If both of

these settings are toggled on, then all line items will show the withholding of labor as depreciation.

       43.       Selective affirmatively hid its use of its labor depreciation settings in Xactimate

from both policyholder claimants and insurance regulators, if any, that may have investigated the

same, by not disclosing its depreciation option settings in the estimates provided to policyholders

(which the Xactimate setting allows) and by depreciating “pure labor line items” that would

obviously reflect the withholding of labor.

       44.      For example, in Reed’s estimate provided by Selective, Selective did not depreciate

the removal labor associated with the pure labor line item-- “Tear off, haul and dispose of comp.

shingles- 3 tab.” This would lead a regulator or policyholder to believe that Selective was not

depreciating any labor. However, in other line items in the estimate, Selective did use the



                                                  7
      Case 3:20-cv-00092 Document 1 Filed 01/31/20 Page 7 of 19 PageID #: 7
depreciation setting to withhold labor when the line item reflected the mixed use of materials and

labor.

         45.    In other words, Selective only withheld labor from line items in estimates provided

to policyholders where the policyholder could not detect the practice of withholding labor as

depreciation. Selective did not make a principled decision to depreciate labor for Plaintiff’s claim,

but rather Selective only depreciated labor in line items where it would be difficult if not

impossible to detect the practice.

         46.    As a result, Selective purposely intended to prevent an ordinary consumer or

insurance regulator to know that Selective depreciated labor, and not merely materials, when

making ACV payments to policyholders.

         47.    At all times relevant hereto, Selective was under an affirmative duty to fairly

disclose the manner in which it calculated ACV payments to policyholders. In addition, when

providing estimates to Plaintiff and similarly situated policyholders, Selective was under a duty to

be truthful, and to not deceive by omission.

         48.    Selective was in a superior position over policyholders to know that it was

depreciating labor through Xactimate. Selective’s policyholders are not sophisticated in insurance

claims handling procedures like Selective. In addition, Selective controlled the settings for the

software, which expressly permit a company to properly limit depreciation to materials only.

Moreover, policyholders do not have access to Selective’s software to determine whether it was

used to depreciate labor costs. Without such access, and due to Selective’s affirmative steps taken

to conceal their depreciation of labor costs, Selective’s policyholders lacked the same access to

information enjoyed by Selective and could not determine that Selective was depreciating labor

costs.



                                                 8
         Case 3:20-cv-00092 Document 1 Filed 01/31/20 Page 8 of 19 PageID #: 8
       49.     The practice was therefore not disclosed in the insurance policy, in the claim

estimate, in the marketing materials, nor in the regulatory filings of Selective. The affirmative

steps Selective took to conceal the cause of action for breach of the insurance contract were

material facts that a reasonable person would have considered important in deciding whether to

purchase insurance and/or accept ACV payments from Selective.

       50.     Selective’s depreciation of labor costs was inherently undiscoverable by its very

nature by its policyholders and thus Selective’s policyholders would not be—and in fact were

not—aware that Selective depreciated labor costs when calculating ACV despite policyholders’

due diligence. Selective is solely at fault for its policyholders’ lack of knowledge about Selective’s

depreciation of labor costs.

       51.     The concealment of information in estimates and other statements was performed

by Selective with the intent that policyholders believed that only materials were being depreciated

when receiving ACV claim payments, and that policyholders would not know that their claim

payments were actually diminished by the withholding of repair labor through the unfair

manipulation of the Xactimate software and that policyholders would not contest the concealed

practice in court or through regulatory action.

                                AMOUNT IN CONTROVERSY

      52.      Upon information and belief, the amount in controversy with respect to the

proposed class exceeds $5,000,000, exclusive of interest and costs.

                               CLASS ACTION ALLEGATIONS

      53.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiff brings this

lawsuit as a class action on behalf of himself and on behalf of all others similarly situated. This

action satisfies the requirements of numerosity, commonality, typicality, and adequacy of



                                                  9
     Case 3:20-cv-00092 Document 1 Filed 01/31/20 Page 9 of 19 PageID #: 9
representation. Only to the extent it is a requirement under applicable law, the proposed class

herein are ascertainable.

      54.      The proposed class that Plaintiff seeks to represent is defined as follows:

               All Selective policyholders (or their lawful assignees) who made:
               (1) a structural damage claim for property located in the State of
               Tennessee; and (2) which resulted in an actual cash value payment
               during the class period from which non-material depreciation was
               withheld from the policyholder; or which should have resulted in an
               actual cash value payment but for the withholding of non-material
               depreciation causing the loss to drop below the applicable
               deductible.

               In this definition, “non-material depreciation” means application of
               either the “depreciate removal,” “depreciate non-material” and/or
               “depreciate O&P” option settings within Xactimate software.

               The class period for the proposed class is the maximum time period
               as allowed by applicable law.

               The class excludes all claims arising under policy forms expressly
               permitting the “depreciation” of “labor” within the text of the policy
               form and any claims in which the actual cash value payments
               exhausted the applicable limits of insurance

      55.      Plaintiff reserve the right to amend the definition of the proposed class through

discovery. The following persons are expressly excluded from the class: (1) Defendant and its

subsidiaries and affiliates; (2) all persons who make a timely election to be excluded from the

proposed Class; and (3) the Court to which this case is assigned and its staff.

      56.      Plaintiff and members of the putative class as defined all have Article III standing

as all such persons and entities, at least initially, received lower claim payments than permitted

under the policy. Certain amounts initially withheld as labor may be later repaid to some claimants

(such as Plaintiff) upon further adjustment of the claim by virtue of the replacement cost provisions

in their policy, if any. However, claimants (including Plaintiff) who have been subsequently repaid

for initially withheld labor still have incurred damages, at the least, in the form of the lost “time


                                                 10
    Case 3:20-cv-00092 Document 1 Filed 01/31/20 Page 10 of 19 PageID #: 10
value” of money during the period of withholding, i.e., prejudgment interest on the amounts

improperly withheld, for the time period of withholding.

      57.       Specifically, under Tennessee state law, Plaintiff and members of the putative class

who have been wrongfully deprived of money by the withholding of labor from ACV payments

have been damaged in two ways. First, they have been damaged because they have not received

the money to which they are entitled. Second, they have been damaged because they have been

deprived of the use of that money from the time they should have received it until it was or is paid

in full. In Tennessee, prejudgment interest compensates the wronged party for the loss of the use

of the money he, she or it should have received earlier but for the breach of contract.

      58.       The members of the proposed class are so numerous that joinder of all members is

impracticable. Plaintiff reasonably believes that hundreds or thousands of people geographically

dispersed across Tennessee have been damaged by Selective’s actions. The names and addresses

of the members of the proposed class are readily identifiable through records maintained by

Selective or from information readily available to Selective.

      59.       The relatively small amounts of damage suffered by most members of the proposed

class make filing separate lawsuits by individual members economically impracticable.

      60.       Selective has acted on grounds generally applicable to the proposed class in that

Selective has routinely withheld labor costs as described herein in its adjustment of property

damage claims under its policies of insurance. It is reasonable to expect that Selective will

continue to withhold labor to reduce the amount it pays to its insureds under these policies absent

this lawsuit.




                                                 11
    Case 3:20-cv-00092 Document 1 Filed 01/31/20 Page 11 of 19 PageID #: 11
     61.       Common questions of law and fact exist as to all members of the proposed class

and predominate over any questions affecting only individual members. The questions of law and

fact common to the proposed class include, but are not limited to:

           a. Whether Selective’s policy language allows it to withhold labor costs in its
              calculation of ACV payments;

           b. Whether Selective’s policy language is ambiguous;

           c. Whether Selective’s withholding of labor costs in its calculation of ACV payments
              breaches the insurance policies;

           d. Whether Selective has a custom and practice of withholding labor costs in its
              calculation of ACV payments;

           e. Whether Plaintiff and members of the proposed class have been damaged as a result
              of Selective’s withholding of labor costs in its calculation of ACV payments;

           f. Whether Plaintiff and members of the proposed class are entitled to a declaration,
              as well as potential supplemental relief, under the Declaratory Judgment Act;

           g. Whether Plaintiff and members of the proposed class are entitled to punitive
              damages for Selective’s failure to abide by the Tennessee Supreme Court decision
              in Lammert v. Auto-Owners (Mutual) Insurance Company;

           h. Whether the Plaintiff or members of the proposed class are entitled to injunctive
              relief requiring Selective to comply with the Tennessee Supreme Court decision in
              Lammert v. Auto-Owners (Mutual) Insurance Company.

     62.       Plaintiff’s claims are typical of the claims of the proposed class members, as they

are all similarly affected by Selective’s custom and practice concerning the withholding of labor.

Further, Plaintiff’s claims are typical of the claims of the proposed class members because their

claims arose from the same practices and course of conduct that give rise to the claims of the

members of the proposed class and are based on the same factual and legal theories. Plaintiff is

not different in any material respect from any other member of the proposed class.

     63.       Plaintiff and its counsel will fairly and adequately protect the interests of the

members of the proposed class. Plaintiff’s interest does not conflict with the interests of the


                                               12
    Case 3:20-cv-00092 Document 1 Filed 01/31/20 Page 12 of 19 PageID #: 12
proposed class they seek to represent. Plaintiff has retained lawyers who are competent and

experienced in class action and insurance litigation. Plaintiff and Plaintiff’s counsel have the

necessary financial resources to adequately and vigorously litigate this class action, and Plaintiff

and counsel are aware of their fiduciary responsibilities to the members of the proposed class and

will diligently discharge those duties by vigorously seeking the maximum possible recovery for

the proposed class while recognizing the risks associated with litigation.

      64.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy. Joining all proposed members of the proposed class in one action

is impracticable and prosecuting individual actions is not feasible. The size of the individual claims

is likely not large enough to justify filing a separate action for each claim. For many, if not most,

members of the proposed class, a class action is the only procedural mechanism that will afford

them an opportunity for legal redress and justice. Even if members of the proposed class had the

resources to pursue individual litigation, that method would be unduly burdensome to the courts

in which such cases would proceed. Individual litigation exacerbates the delay and increases the

expense for all parties, as well as the court system. Individual litigation could result in inconsistent

adjudications of common issues of law and fact.

      65.       In contrast, a class action will minimize case management difficulties and provide

multiple benefits to the litigating parties, including efficiency, economy of scale, unitary

adjudication with consistent results and equal protection of the rights of Plaintiff and members of

the proposed class. These benefits would result from the comprehensive and efficient supervision

of the litigation by a single court.

       66.      Questions of law or fact common to Plaintiff and members of the proposed class,

including those identified above, predominate over questions affecting only individual members



                                                  13
    Case 3:20-cv-00092 Document 1 Filed 01/31/20 Page 13 of 19 PageID #: 13
(if any), and a class action is superior to other available methods for the fair and efficient

adjudication of the controversy. Class action treatment will allow a large number of similarly

situated consumers to prosecute their common claims in a single forum, simultaneously,

efficiently, and without the necessary duplication of effort and expense that numerous individuals

would require. Further, the monetary amounts due to many individual members of the proposed

class is likely to be relatively small, and the burden and expense of individual litigation would

make it difficult or impossible for individual members of the proposed class to seek and obtain

relief. On the other hand, a class action will serve important public interests by permitting

consumers harmed by Selective’s unlawful practices to effectively pursue recovery of the sums

owed to them, and by deterring further unlawful conduct. The public interest in protecting the

rights of consumers favors disposition of the controversy in the class action form.

      67.      Class certification is further warranted because Selective has acted or refused to act

on grounds that apply generally to the class, so final injunctive relief or corresponding declaratory

relief is appropriate with respect to the class as a whole.

      68.      Plaintiff may seek, in the alternative, certification of issues classes.

      69.      Rule 23(c)(4) provides that an action may be brought or maintained as a class action

with respect to particular issues when doing so would materially advance the litigation as a whole.

                                        COUNT I
                                   BREACH OF CONTRACT

      70.      Plaintiff restates and incorporates by reference all preceding allegations.

      71.      Selective entered into policies of insurance with Plaintiff’s assignor, Reed, and

members of the proposed class. These insurance policies govern the relationship between Selective

and Plaintiff’s assignor, Reed, and members of the proposed class, as well as the manner in which

claims for covered losses are handled.


                                                  14
    Case 3:20-cv-00092 Document 1 Filed 01/31/20 Page 14 of 19 PageID #: 14
      72.      The policies of insurance between Selective and Plaintiff’s assignor, Reed, and the

other members of the proposed class are binding contracts under Tennessee law, supported by

valid consideration in the form of premium payments in exchange for insurance coverage.

      73.      Selective drafted the insurance policies at issue, which are essentially identical in

all respects material to this litigation concerning the withholding of labor as depreciation.

      74.      In order to receive ACV claim payments, Plaintiff’s assignor, Reed, and the

putative class members complied with all material provisions and performed all of their respective

duties with regard to their insurance policy.

      75.      Selective breached its contractual duty to pay Plaintiff’s assignor and now Plaintiff,

Reed, and members of the proposed class the ACV of their claims by unlawfully withholding labor

costs as described herein.

      76.      Selective’s actions in breaching its contractual obligations to Plaintiff’s assignor

and now Plaintiff, Reed, and members of the proposed class benefitted and continue to benefit

Selective. Likewise, Selective’s actions damaged and continue to damage Plaintiff and members

of the proposed class.

      77.      Additionally, Selective breached the Policy by failing and refusing to promptly pay

the amounts individually owed to Plaintiff as required by the terms of the Policy. Specifically,

Plaintiff submitted a repair estimate and an invoice for the damage caused by the Loss that were

higher than that paid by Selective. That works has since been performed. As a result, Plaintiff has

been further damaged in the amount of the unpaid portion of the invoice.

      78.      Selective’s actions in breaching its contractual obligations, as described herein, are

the direct and proximate cause of damages to Plaintiff and members of the proposed class.




                                                 15
    Case 3:20-cv-00092 Document 1 Filed 01/31/20 Page 15 of 19 PageID #: 15
      79.      In light of the foregoing, Plaintiff and members of the proposed class are entitled

to recover damages sufficient to make them whole for all amounts Selective unlawfully withheld

from their ACV payments, including prejudgment interest as may be allowed by law.

      80.      In light of the foregoing, Plaintiff and members of the proposed class are entitled

to injunctive relief, enjoining Selective from engaging in the practices complained of herein.

      81.      Selective’s breaches of contract were intentional, fraudulent, malicious, and/or

reckless, therefore justifying an award of punitive damages. Specifically, from the inception of

the class and continuing until the present time, Selective intentionally, fraudulently, maliciously,

and/or recklessly: (1) failed to effectuate a prompt and fair settlement of Plaintiff’s and members

of the proposed class’ claims when liability was clear; (2) unjustly refused to fully and fairly pay

Plaintiff and members of the proposed class the ACV amounts to which they were entitled for its

own financial preservation with no reasonable or justifiable basis; (3) failed to fully inform

Plaintiff or its assignee of of their rights and obligations under the Policy; (4) intentionally

concealed from Plaintiff and members of the proposed class its practice of depreciating labor costs,

even in the face of binding Supreme Court authority; (5) failed to properly and fully investigate

and adjust Plaintiff and other proposed class members’ claims and to pay such claims fully; (6)

failed to pay all amounts due and owing under the subject insurance policies with no reasonable

or justifiable basis; (7) misrepresented pertinent facts relating to the insurance coverage at issue

and the appropriateness of actual cash value payments made by Selective; (8) denied full and

appropriate ACV payment of Plaintiff’s and the proposed class members’ claims with no honest

disagreement or innocent mistake concerning the validity or the nature and amount of the amounts

to which Plaintiff is entitled; (9) concealed its practice of depreciating non-materials in violation

of binding precedent by the Tennessee Supreme Court; and (10) engaging in such other actions as



                                                 16
    Case 3:20-cv-00092 Document 1 Filed 01/31/20 Page 16 of 19 PageID #: 16
set forth elsewhere in this Complaint. Selective knew, or reasonably should have known, that

Plaintiff and the proposed class members were justifiably relying on the money and benefits due

them under the terms of the subject insurance policies. Nevertheless, acting with conscious

disregard for the rights of Plaintiff and the proposed class members and with the intention of

causing or willfully disregarding the probability of causing unjust and cruel hardship, Selective

consciously refused to fully compensate Plaintiff and the proposed class members for their losses,

and withheld monies and benefits rightfully due Plaintiff and the proposed class members. In so

acting, Selective intended to and did injure Plaintiff and the proposed class members in order to

protect its own financial interests, and should be punished. Plaintiff and the proposed class

members seek, and are entitled to, punitive damages.

                                   COUNT II
                        DECLARATORY JUDGMENT AND RELIEF

      82.      Plaintiff restates and incorporates by reference all preceding allegations.

      83.      This Court is empowered by the Declaratory Judgment Act as codified at 28 U.S.C.

§ 2201 and Fed. R. Civ. P. 57 to declare the rights and legal relations of parties regardless of

whether further relief is or could be claimed.

      84.      A party may seek to have insurance contracts, before or after a breach, construed

to obtain a declaration of rights, status, and other legal relations thereunder adjudicated.

      85.      Plaintiff’s assignor and now Plaintiff, Reed, and members of the proposed class

have all complied with all relevant conditions precedent in their contracts.

      86.      Plaintiff seeks, individually and on behalf of the proposed class, a declaration that

Selective’s property insurance contracts prohibit the withholding of labor costs as described herein

when adjusting losses under the methodology employed herein.




                                                 17
    Case 3:20-cv-00092 Document 1 Filed 01/31/20 Page 17 of 19 PageID #: 17
      87.      Plaintiff further seeks, individually and on behalf of the proposed class, any and all

other relief available under the law arising out of a favorable declaration.

      88.      Plaintiff and members of the proposed class have suffered injuries.

                                          JURY DEMAND

       Plaintiff hereby demands a trial by jury.

                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated,

respectfully request that this Court:

       1.      Enter an order certifying this action as a class action, appointing Plaintiff as the

representative of the class, and appointing Plaintiff’s attorneys as counsel for the class;

       2.      Enter a declaratory judgment, declaring that Selective’s withholding of labor costs

as depreciation is contrary to and breaches the insurance policy issued to Plaintiff’s assignor, Reed,

and members of the class;

       3.      Enter a declaration, and any preliminary and permanent injunction and equitable

relief against Selective and its officers, agents, successors, employees, representatives, and any

and all persons acting in concert with them, from engaging in each of the policies, practices,

customs, and usages complained of herein, as may be allowed by law;

       4.      Enter an order that Selective specifically perform and carry out policies, practices,

and programs that remediate and eradicate the effects of its past and present practices complained

of herein;

       5.       Award compensatory damages for all sums withheld as labor costs under the

policy, plus prejudgment interest on all such sums, to Plaintiff and members of the proposed class;




                                                 18
    Case 3:20-cv-00092 Document 1 Filed 01/31/20 Page 18 of 19 PageID #: 18
       8.     Award costs, expenses, and disbursements incurred herein by Plaintiff and

members of the proposed class as may be allowed by law, including but not limited to amounts

available under the common fund doctrine;

       9.     Pre- and Post-Judgment interest; and

       10.    Grant such further and additional relief as the Court deems necessary and proper.


                                            McWHERTER SCOTT BOBBITT PLC

                                            By: _/s/ J. Brandon McWherter_______
                                            J. BRANDON McWHERTER #21600
                                            JONATHAN L. BOBBITT #23515
                                            EMILY S. ALCORN #33281
                                            341 Cool Springs Blvd, Suite 230
                                            Franklin, TN 37067
                                            (615) 354-1144
                                            bmcwherter@gilbertfirm.com
                                            jbobbitt@gilbertfirm.com
                                            ealcorn@gilbertfirm.com

                                            ERIK D. PETERSON (KY Bar 93003)
                                            (to be admitted pro hac vice)
                                            MEHR, FAIRBANKS & PETERSON
                                              TRIAL LAWYERS, PLLC
                                            201 West Short Street, Suite 800
                                            Lexington, KY 40507
                                            (859) 225-3731
                                            edp@austinmehr.com

                                            T. JOSEPH SNODGRASS
                                            (to be admited pro hac vice)
                                            LARSON • KING, LLP
                                            30 East Seventh St., Suite 2800
                                            St. Paul, MN 55101
                                            (651) 312-6500
                                            jsnodgrass@larsonking.com

                                            Attorneys for Plaintiff and
                                            Putative Class Representatives




                                              19
    Case 3:20-cv-00092 Document 1 Filed 01/31/20 Page 19 of 19 PageID #: 19
